09/30/2021
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                               September 14, 2021 Session

                LARRY E. PARRISH, P.C. v. NANCY J. STRONG

                 Appeal from the Chancery Court for Lincoln County
                          No. 13039 J. B. Cox, Chancellor
                      ___________________________________

                            No. M2020-01145-COA-R3-CV
                        ___________________________________

This is but the latest appeal in what has been a prolonged course of litigation between the
parties. In a prior appeal, this Court ruled in favor of Ms. Strong on all issues raised by the
professional corporation and also held, among other things, that an injunction regarding
disputed funds in the case should be dissolved. On remand, the trial court accordingly
dissolved the injunction and ordered the court’s Clerk & Master to pay the disputed fund
proceeds to Ms. Strong and her attorneys. The professional corporation now appeals from
this decision. We affirm and hold that the funds should be immediately disbursed to Ms.
Strong pursuant to the trial court’s order. Further, finding the professional corporation’s
appeal to be frivolous under Tennessee Code Annotated section 27-1-122, we remand the
case for a determination of Ms. Strong’s damages incurred on appeal.


      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                            Affirmed and Remanded

ARNOLD B. GOLDIN, J., delivered the opinion of the Court, in which J. STEVEN STAFFORD,
P.J., W.S., and KENNY ARMSTRONG, J., joined.

Larry E. Parrish, Memphis, Tennessee, for the appellant, Larry E. Parrish, P.C.

Timothy T. Ishii, Nashville, Tennessee, for the appellee, Nancy J. Strong.

                                         OPINION

                  BACKGROUND AND PROCEDURAL HISTORY

        When this Court adjudicated the most recent appeal between the parties in 2018, we
began our overview of the case by parroting back the trial court’s words describing the
litigation as a “procedural nightmare.” Larry E. Parrish, P.C. v. Strong, No. M2017-
02451-COA-R3-CV, 2018 WL 6843402, at *1 (Tenn. Ct. App. Dec. 28, 2018). The
nightmare surrounding the case has continued, with one of the parties even recently having
attempted to direct the entry of orders in this litigation by way of a separate mandamus
action.1 In an effort to bring clarity to the issues presently before us, we will—as in the
prior 2018 appeal—attempt to summarize the relevant facts “without unnecessarily
investigating dusty shadows.” Id. Moreover, because the background facts are themselves
already adequately set forth in our prior opinion, we will only restate them briefly here.

        The Appellant in this matter is Larry E. Parrish, P.C. (“LEP”), a professional
corporation. Id. The Appellee is Nancy Strong (“Ms. Strong”), a former client who entered
into a retainer agreement with attorney Larry E. Parrish (“Mr. Parrish”) of LEP to pursue
a legal malpractice action against Ms. Strong’s former trial counsel from a partnership
dissolution case. Id. As noted below, the present litigation concerns, among other things,
a dispute over fund proceeds that resulted from the partnership case.

       In 2009, LEP filed suit against Ms. Strong claiming entitlement to certain funds
from the partnership case as a result of a contract executed by the parties in 2006. Id. at
*2. Ms. Strong subsequently filed an answer and a counterclaim. Id. Without taxing the
length of this Opinion by detailing various proceedings that occurred in both the trial court
and this Court thereafter, we simply note that the case was eventually tried before a jury,
which determined that LEP had breached the parties’ contract. Id. Damages were
accordingly awarded to Ms. Strong against LEP, although her motions seeking to hold Mr.
Parrish personally liable and to pierce the corporate veil of LEP were denied by the trial
court. Id. at *2-3.

       In the appeal that this Court decided in 2018, LEP raised a host of issues. Among
other things, LEP contended that Ms. Strong was not a party, which we observed was
simply a rehash of “the same argument that this court rejected in [a prior] 2011 appeal.”
Id. at *4. We ultimately found many of LEP’s other raised issues to be waived and
concluded that none of its asserted grievances justified relief in its favor. Id. at *5-8.

        Notwithstanding our refusal to countenance LEP’s raised contentions, our
disposition of this prior appeal did not leave the trial court’s actions entirely undisturbed.
Indeed, Ms. Strong also raised issues for this Court’s review, and we concluded that some
of these issues merited relief. One of Ms. Strong’s arguments was that the “trial court erred
in continuing to enforce [an] injunction staying disbursement of partnership funds despite
LEP’s failure to file the mandatory surety bond.” Id. at *8. In addressing this issue, we
detailed how LEP had applied for injunctive relief regarding the disputed funds but never
posted an injunction bond. Id. at *8-9. The funds had been deposited with the court’s
Clerk & Master by Ms. Strong’s appellate counsel from the partnership dissolution case.
Id. at *9. Whereas Ms. Strong had moved to disburse the held funds after the jury had

       1
          See State of Tenn. ex rel. Larry E. Parrish, P.C. v. Cox, No. M2021-00029-COA-R3-CV (Tenn.
Ct. App. Sept. 29, 2021).
                                               -2-
entered a verdict in her favor, we observed that the trial court only ordered that an
attorney’s lien filed by LEP be quashed. Id. at *9. Ms. Strong’s motion to disburse had
been denied in all other respects, and the trial court had declined to require LEP to post a
bond. Id. Finding error in the trial court’s enforcement of an injunction in the absence of
a bond, we concluded that the injunction “should be dissolved.” Id. at *10.

       This Court also addressed Ms. Strong’s efforts to pierce the corporate veil of LEP
and hold Mr. Parrish personally liable. Whereas the trial court had denied Ms. Strong’s
motions to this end in the present litigation by citing concerns with the case’s procedural
posture, id. at *11, a majority of the appellate panel held that the case should be remanded
for a “hearing and determination” on the issue of piercing the corporate veil. Id. at *13.

        Following this Court’s disposition of the appeal, Ms. Strong filed a motion in the
trial court requesting an order disbursing all funds held by the court clerk to her counsel.
In a memorandum filed in support of her request for relief, Ms. Strong noted that the jury
had determined that LEP materially breached the contract it had attempted to rely upon to
obtain the disputed funds, and further, she noted that LEP had “exhausted all its procedural
options under the Tennessee Rules of Civil Procedure, Tennessee Rules of Appellate
Procedure, and has been rejected from appealing this matter to the Tennessee Supreme
Court.” Observing that this Court had directed the injunction pertaining to the funds to be
dissolved, Ms. Strong argued that the funds should be immediately released in their entirety
to her as the prevailing party in the cause.

        In an order entered on May 28, 2020, the trial court granted Ms. Strong’s request
for relief. The court ruled that the injunction regarding the funds was “dissolved,” and in
noting that the “claims of the parties to the money have been resolved,” “in favor of Ms.
Strong” and “[n]one . . . in favor of the PC,” it concluded that the funds therefore “remain
Ms. Strong’s proceeds.” The court reasoned that “[i]t logically follows that dissolution of
the injunction, coupled with the decision of the Court of Appeals, mandates that the Clerk
& Master turn over the proceeds to Ms. Strong and her counsel for distribution.” The trial
court observed that LEP’s arguments against such relief were in part “bounded upon the
theory that the prior orders of the Court are in fact void.” Such a theory, the court noted,
implicated issues which had already “been addressed ad nauseam.” The trial court further
explained that had it not erred in leaving the injunction in place, it would have turned the
proceeds over to Ms. Strong. As such, it ordered the Clerk & Master to pay the proceeds
to Ms. Strong and her attorneys.

       Although LEP filed a motion to amend the trial court’s May 28, 2020 order, the trial
court entered an order denying it, stating in relevant part as follows: “The P.C. has shown
this Court no reason relative to the language of this Court’s Order that requires its alteration
or amendment.” This appeal followed.


                                             -3-
                                            DISCUSSION

        On appeal, LEP raises a single issue for our review. It asserts that the trial court’s
jurisdiction was constrained on the remand from our 2018 appellate decision such that the
court was unable to enter an order directing that the funds be disbursed to Ms. Strong. Ms.
Strong’s appellate brief also raises a number of issues for our review, and we will discuss
her concerns as necessary herein. Before turning to the heart of the substantive questions
at stake and the propriety of the May 28, 2020 order of the trial court which LEP challenges,
we must address a couple of preliminary issues.

Preliminary Concerns

        Initially, we observe that not all claims have been resolved by the trial court in the
litigation pending before it. Primarily, the record evidences that there is an outstanding
issue as to whether Ms. Strong can pierce the corporate veil, which, as we previously
detailed herein, was a necessary subject of the proceedings to be conducted on remand
from our prior 2018 appellate opinion.2 From a technical standpoint, this fact means there
is an absence of a final judgment, as fewer than all of the claims, rights, or liabilities of all
the parties have been adjudicated. See In re Estate of Henderson, 121 S.W.3d 643, 645
(Tenn. 2003). This potentially imposes a jurisdictional problem for this Court, as appellate
courts typically have jurisdiction over final judgments only. See Bayberry Assocs. v. Jones,
783 S.W.2d 553, 559 (Tenn. 1990) (“Unless an appeal from an interlocutory order is
provided by the rules or by statute, appellate courts have jurisdiction over final judgments
only.”). In relevant part, Rule 3 of the Tennessee Rules of Appellate Procedure provides
that:

        In civil actions every final judgment entered by a trial court from which an
        appeal lies to the Supreme Court or Court of Appeals is appealable as of right.
        Except as otherwise permitted in rule 9 and in Rule 54.02 Tennessee Rules
        of Civil Procedure, if multiple parties or multiple claims for relief are
        involved in an action, any order that adjudicates fewer than all the claims or
        the rights and liabilities of fewer than all the parties is not enforceable or
        appealable and is subject to revision at any time before entry of a final
        judgment adjudicating all the claims, rights, and liabilities of all parties.

Tenn. R. App. P. 3(a) (emphasis added).



        2
         In addition to the fact that the record evidences a lack of a resolution on this issue, we observe
that the briefing submitted by Ms. Strong itself indicates that the matter has not been adjudicated.
Moreover, at the oral argument of this matter, counsel for LEP confirmed that the issue has yet to be
addressed by the trial court.

                                                   -4-
        Although there is technically an absence of a final judgment in the underlying trial
litigation, we find good cause in this case to suspend the finality requirements of Rule 3 of
the Tennessee Rules of Appellate Procedure, as we are permitted to do pursuant to Rule 2
of the Tennessee Rules of Appellate Procedure. See Bayberry Assocs., 783 S.W.2d at 559
(“Tennessee Rule of Appellate Procedure 2 authorizes the suspension of all but
Tenn.Rs.Civ.P. 4, 11 or 12. Therefore, we find no bar to the suspension of Rule 3(a).”);
Tenn. R. App. P. 2 (“For good cause, including the interest of expediting decision upon
any matter, the Supreme Court, Court of Appeals, or Court of Criminal Appeals may
suspend the requirements or provisions of any of these rules in a particular case on motion
of a party or on its motion and may order proceedings in accordance with its discretion,
except that this rule shall not permit the extension of time for filing a notice of appeal
prescribed in Rule 4, an application for permission to appeal to the Supreme Court from
the denial of an application for interlocutory appeal by an intermediate appellate court
prescribed in Rule 9(c), an application for permission to appeal to the Supreme Court from
an intermediate appellate court’s denial of an extraordinary appeal prescribed in Rule
10(b), an application for permission to appeal prescribed in Rule 11, or a petition for review
prescribed in Rule 12.”).

       Although such a suspension of the finality requirements involves an exercise of
judicial discretion that should be utilized sparingly, see Levitt, Hamilton, & Rothstein, LLC
v. Asfour, 587 S.W.3d 1, 11 (Tenn. Ct. App. 2019), we have previously found good cause
to exist in a number of different scenarios, including in the third appeal of a case with a
“tortured history” in which the parties were entitled to “some form of closure,” Ruff v.
Raleigh Assembly of God Church, Inc., No. W2001-02578-COA-R3-CV, 2003 WL
21729442, at *5 (Tenn. Ct. App. July 14, 2003), and in an appeal where “[t]he issues which
have already been adjudicated . . . are unlikely to be pretermitted by future events.” Parker
v. Lambert, 206 S.W.3d 1, 4 (Tenn. Ct. App. 2006).

        Here, the case has already spawned multiple appeals, and it is appropriate that the
parties receive final resolution of the question pertaining to the funds.3 Both parties have
expressed a strong desire for a conclusive resolution on appeal, albeit obviously with
differing conclusions in mind. As LEP accurately states in its reply brief, “both Strong and
Appellant PC are turning to this Court with a plea to bring closure.”

       In addition to the need for some closure on the primary question presented by this
appeal, we are of the opinion that the unresolved matter of whether Ms. Strong can pierce
LEP’s corporate veil has no bearing on our resolution of the current issues. Moreover, as
will be discussed later in this Opinion, the parties’ rights emanating from the contract
between them have already been determined. The outstanding issue merely pertains to
whether Mr. Parrish can be liable for damages already awarded—and undisturbed by the

        3
          This remains especially true in light of past determinations in this matter, a point which is more
fully discussed herein.
                                                   -5-
prior appeal—against LEP. We therefore expressly suspend the finality requirements of
Rule 3, finding good reason to do so, and proceed to address the appeal.

       A second threshold concern has been presented by the brief submitted by Ms. Strong
on appeal, who argues that LEP is “improperly before this Court, having purposely failed
to be adjudged indigent at the trial court level and never having filed for such at the
appellate court level and without paying the requisite filing fees.” She contends that this
is “inequitable” and that the matter should be rectified by dismissing the appeal with
prejudice or, at the very least, that LEP should be required to tender the requisite fees.
According to this Court’s internal records, LEP has paid all applicable fees. Thus, we
decline Ms. Strong’s invitations with respect to this issue and continue on to address the
substance of the controversy between the parties.

The Propriety of the Trial Court’s May 28, 2020 Order

       As noted above, the trial court’s May 28, 2020 order ruled that the injunction
regarding the funds was dissolved, while also directing the Clerk & Master to pay the
proceeds to Ms. Strong and her attorneys. LEP takes issue with this latter action and
contends that it was beyond the scope of this Court’s mandate. Regarding the subject of
the funds, its position appears to be that the trial court was permitted to dissolve the
injunction but nothing more.4 In fact, LEP contends the trial court was “jurisdictionless to
order the Clerk & Master to disburse anything to anybody.”

       Initially, we note that a distinction exists between a trial court’s authority on remand
as opposed to its subject matter jurisdiction. See Seaton v. Wise Props.-TN, LLC, No.
E2013-01360-COA-R3-CV, 2014 WL 1715068, at * 5 (Tenn. Ct. App. Apr. 30, 2014)
(explaining how a trial court regains jurisdiction upon remand but is constrained by this
Court’s opinion and judgment). As for LEP’s more generalized argument about the alleged
constraints placed on the trial court, it is no doubt a correct statement of the law that trial
courts are bound by the decisions of higher courts. See Barger v. Brock, 535 S.W.2d 337,
341 (Tenn. 1976). With that said, the alleged constraints LEP somehow divines from this
Court’s 2018 decision are without merit. Although a trial court certainly does not have the
authority to modify an appellate opinion, Earls v. Earls, No. M1999-00035-COA-R3-CV,
2001 WL 504905, at *3 (Tenn. Ct. App. May 14, 2001), it is permissible for it to measure
its obedience not only by referring to the mandate itself, but also the larger opinion of the
appellate court. As this Court recently noted:

        The appellate court’s mandate is not to be read and applied in a vacuum; the
        appellate court’s opinion is part of the mandate and must be used in
        interpreting the mandate, particularly if a mandate from the appellate court

        4
          As for the larger scope of the remand proceedings, LEP argues that the only other action permitted
outside the dissolution of the injunction was to conduct a hearing on the issue of piercing its corporate veil.
                                                    -6-
        is unclear on remand, or if specific directions are not given by a reviewing
        court to the trial court on remand. In this way, the court may examine the
        rationale of an appellate opinion in order to discern the meaning of language
        in the court’s mandate.

In re Estate of McCants, No. E2019-01159-COA-R3-CV, 2020 WL 1652572, at *4 (Tenn.
Ct. App. Apr. 3, 2020) (quoting 5 Am. Jur. 2d Appellate Review § 685). Resorting to the
entirety of an appellate opinion is particularly necessary for determining what actions are
required when an appellate court remands for “further proceedings consistent with this
opinion.” Id. at *5. Notably, our 2018 opinion in this matter concluded by employing this
very language. Strong, 2018 WL 6843402, at *13.

       As noted before, the trial court explained as follows when concluding that disbursal
of the fund proceeds to Ms. Strong was not only permitted by this Court’s decision, but
also required: “It logically follows that dissolution of the injunction, coupled with the
decision of the Court of Appeals, mandates [the disbursal in favor of Ms. Strong].” We
agree. Although LEP claimed a right to the funds by dint of its 2006 contract with Ms.
Strong, the jury determined that LEP had materially breached the contract and therefore
awarded Ms. Strong, not LEP, relief pursuant to it. The resulting judgment was not
disturbed by our 2018 appellate resolution, and those matters have now therefore been
conclusively decided. Indeed, as the trial court itself observed, “the claims of the parties
to the money have been resolved” and “[n]one . . . in favor of the PC.” In light of this and
our direction that the injunction should be dissolved, the trial court’s May 28, 2020 order
did not inappropriately stray from the parameters imposed by our prior opinion. In fact, as
Ms. Strong has argued, LEP’s contention that the trial court could do nothing more than
dissolve the injunction borders on the absurd, as continued retention of the funds by the
Clerk & Master would have in effect resulted in a continued enforcement of the injunction.
Of course, this Court’s 2018 opinion was clear that the continued enforcement of the
injunction was erroneous. Id. at *10 (“We conclude that the trial court erred in enforcing
the injunction despite the Corporation’s failure to pay the bond.”).

       Because the trial court’s May 28, 2020 order correctly adhered to this Court’s prior
2018 opinion, the funds should be immediately disbursed to Ms. Strong consistent with its
terms.5 Further, because we agree with Ms. Strong that the present appeal is frivolous
pursuant to Tennessee Code Annotated section 27-1-122, we find it appropriate to award
her damages she has incurred on appeal. Indeed, for the reasons discussed herein, we
conclude that the present appeal was devoid of merit, see Young v. Barrow, 130 S.W.3d
59, 67 (Tenn. Ct. App. 2003) (“A frivolous appeal is one that is devoid of merit.”), and we
        5
           Inexplicably, the trial court stated in ruling on LEP’s motion to amend the May 28, 2020 order
that the funds should not be disbursed “today,” despite its expressed firm conviction that LEP’s motion to
amend should be denied. Based on our discussion herein, and for the same reasons expressed in the trial
court’s May 28, 2020 order, the funds belong to Ms. Strong, and there is no reason to withhold their
immediate disbursement.
                                                  -7-
further observe that counsel for LEP has made several representations in pursuit of relief
that defy explanation. For instance, at oral argument, counsel for LEP attempted to
maintain that LEP was not a party to the 2018 appeal. Moreover, in a footnote in its
appellate brief, LEP attempts to cast further doubt on the propriety of this Court’s oversight
of the 2018 appeal and the impact of that appeal on it, noting that it is “contending in the
Sixth Circuit and other appeals that the COA had no appellate jurisdiction.” LEP was
unquestionably a party to the 2018 appeal, and that appeal left undisturbed a damages
award entered against it. Although LEP sought permission to appeal to the Tennessee
Supreme Court, its application was denied. Larry E. Parrish, P.C. v. Strong, No. M2017-
02451-SC-R11-CV (Tenn. July 25, 2019). LEP, it appears, simply wants to ignore
determinations that have already been conclusively adjudicated. Given our conclusion that
the appeal is frivolous, we hereby remand the case to the trial court for a determination of
Ms. Strong’s damages pursuant to Tennessee Code Annotated section 27-1-122.6

                                                CONCLUSION

        The trial court’s conclusion that the funds should be disbursed to Ms. Strong and
her attorneys was not in error. The funds should be immediately disbursed to Ms. Strong
consistent with the trial court’s recognition that the claims of the parties to the funds have
effectively been resolved in favor of Ms. Strong. Given our determination that this appeal
is frivolous, we hereby remand the case to the trial court for a determination of Ms. Strong’s
damages pursuant to Tennessee Code Annotated section 27-1-122.

                                                                s/ Arnold B. Goldin
                                                              ARNOLD B. GOLDIN, JUDGE




        6
           Given our decision to award Ms. Strong damages on appeal pursuant to Tennessee Code
Annotated section 27-1-122, we pretermit consideration of Ms. Strong’s argument about a contractual basis
for appellate damages, which she expressly invokes in her brief’s prayer for relief as relief “[i]n the
alternative” to relief under Tennessee Code Annotated section 27-1-122.

         We further observe that Ms. Strong’s raised issue relating to attorney’s fees/damages, her “ISSUE
TWO,” also requests an award on account of an “injunction dissolution statute,” a request which we
understand to relate to a desired award from the trial court. At the outset, we note that her brief’s included
argument pertaining to “ISSUE TWO” contains no argument whatsoever regarding this matter. Moreover,
although the subject is mentioned briefly in Ms. Strong’s response to LEP’s raised issue, the brief does not
reflect where the issue was ever raised with the trial court. Typically, “when a party raises an issue in its
brief, but fails to address it in the argument section of the brief, we consider the issue to be waived.”
Childress v. Union Realty Co., 97 S.W.3d 573, 578 (Tenn. Ct. App. 2002). Additionally, “[a]n issue not
raised at trial may not be raised for the first time on appeal.” In re Estate of Smallman, 398 S.W.3d 134,
148 (Tenn. 2013). The matter is accordingly waived.

                                                    -8-